Citation Nr: 9923057	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  96-25 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for residuals of a stab 
wound of the right arm.  

Entitlement to service connection for residuals of a left eye 
injury.  

Entitlement to service connection for residuals of a jaw 
injury, to include missing teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in December 1995 which denied the claimed 
benefits.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for residuals 
of a stab wound of the right arm is not accompanied by any 
medical evidence in support of the claim.  

2.  The claim for service connection for residuals of a stab 
wound of the right arm is not plausible.  

3.  The veteran's claim for service connection for residuals 
of a left eye injury is not accompanied by any medical 
evidence in support of the claim.  

4.  The claim for service connection for residuals of a left 
eye injury is not plausible.  

5.  The veteran's claim for service connection for residuals 
of a jaw injury, to include missing teeth, is not accompanied 
by any medical evidence in support of the claim.  

6.  The claim for service connection for residuals of a jaw 
injury, to include missing teeth, is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a stab wound of the right arm is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim for service connection for residuals 
of a left eye injury is not well grounded.  38 U.S.C.A. 
§ 5107.  

3.  The veteran's claim for service connection for residuals 
of a jaw injury, to include missing teeth, is not well 
grounded.  38 U.S.C.A. § 5107.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that several of the 
veteran's teeth were noted to be missing during service.  
There is no record, however, of any trauma to the veteran's 
jaw or teeth.  The report of the veteran's separation 
examination in November 1945 reflects the acquired absence of 
9 teeth, marked malocclusion, and dental caries; there were 
no non-vital teeth, periapical disease, or pyorrhea.  The 
service dental records do not show that any of his teeth were 
broken.  The service medical records are completely silent 
regarding any injury to the veteran's right arm or left eye.  
The skin was described as normal, as were the head and face.  
The veteran's uncorrected distant vision was recorded as 
20/20.  No abnormal clinical findings regarding his eyes were 
noted.  

The veteran indicated that he received dental treatment at a 
VA facility in 1949.  A search for records at that facility, 
however, disclosed no records of such treatment.  

He also reported having been treated by several private 
physicians.  Requests for records were made of the physicians 
that were identified by the veteran.  Records reflecting 
treatment for various medical disorders from 1976 to 1996 
were received.  The only reference in those records that is 
pertinent to the veteran's current claims is found in the 
initial evaluation by one physician in 1976, wherein it was 
noted that the veteran wore full dentures that fit well and 
that he also wore bifocals.  

The RO requested an additional search by the National 
Personnel Records Center (NPRC) for service medical records 
and morning reports.  The NPRC responded, however, that no 
additional medical records were found.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The veteran has contended that he was acting as a Shore 
Patrol member in early 1944 when he was summoned to break up 
a fight at a pub.  He asserts that in the scuffle he 
sustained a stab wound to the right arm, which required 16 
stitches, a facial injury, which required 16 stitches over 
his left eye, 6 stitches over his upper lip, and "some 25 
stitches in my mouth."  He has stated that 2 teeth were lost 
in the fight and 8 or 9 upper and lower teeth were loosened.  
The veteran has reported that approximately 5 years after his 
separation from service he received some treatment for his 
teeth at a VA facility because his "teeth never healed 
properly."  

For purposes of determining whether his claim is well 
grounded, the veteran's statements regarding the in-service 
incident are accepted as credible.  However, the service 
medical records, particularly the report of his separation 
examination, do not reflect any residuals of any injuries-
dental, facial, or on his right arm-he may have received in 
the fight.  Moreover, there is no medical evidence that he 
currently has any residuals of such injuries.  While the 
recent medical records do show that he wears full dentures 
and bifocals, there is no evidence that any examiner has 
attributed those conditions to any injury or disease in 
service.  

Lacking medical evidence that the veteran sustained chronic 
residuals of his claimed injuries in service or that he 
currently has any residuals of such injuries, none of the 
basic threshold criteria set forth by the Court in Caluza are 
met and so the claims are not plausible.  The Board concludes 
that the veteran's claims are not well grounded and must, 
therefore, be denied.  


ORDER

In the absence of a well grounded claim, service connection 
for residuals of a stab wound of the right arm is denied.  

In the absence of a well grounded claim, service connection 
for residuals of a left eye injury is denied.  

In the absence of a well grounded claim, service connection 
for residuals of a jaw injury, to include missing teeth, is 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 

